DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.       In response to the Office action (Final Rejection) dated 04/26/2021 and Advisory Action dated (07/1/2021) the Amendment has been received on 07/26/2021.
          The specification has been amended.
          Claims 1, 3, 4, 6, 7, 8, 13 and 20 have been amended.
          Claims 2, 5, 16 and 17 have been canceled.
          Claims 1, 3, 4, 6-15 and 18-22 are currently pending in this application.

Response to Arguments

5.        Applicant’s arguments, see pages 13-18, filed on 07/26/2021, with respect to claims 1-22 have been fully considered and are persuasive. The appropriate claims have been substantially amended in order to overcome the rejections and objections provided in the previous Office action. Therefore, all of the previous rejections/objections have been withdrawn. However, upon further consideration, a new ground(s) of rejection such as Double Patenting rejection is made in view of application 16/144,103 (Applicant in the currently amended specification indicated that the current applications comprise similar subject matter).

 Double Patenting

6.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.       Claims 1, 3, 4, 6-15 and 18-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 17-19 of copending Application No. 16/144,103 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
            With respect to claims 1 and 13, the copending applications claim 1 claims a system to acquire image data of a subject, comprising: a detector configured to detect an emitted energy, wherein the detection of the emitted energy is operable to be image data; a gantry having an interior space configured to enclose the detector, wherein the detector is configured to move within the gantry; a cart having a support structure and a base, wherein the support structure is configured to support the gantry away from a surface; and a multi-directional drive system having at least one omnidirectional a first and a second omni-directional wheel and mounted to the base; wherein the multi-directional drive system is operable to receive an input to move the cart within a plane; wherein the base includes a first frame, a second frame, and a linkage rotatably connected to the first and second frames; wherein the multidirectional drive system includes a first drive sub-assembly having the first omni-directional wheel on the first frame and a second drive sub-assembly having the second omni-directional wheel on the second frame; wherein the first and second drive sub-assemblies having the first and second omni directional wheels are each operable to move independently relative to the one another about the linkage.
            With respect to claim 20, the copending applications claim 17 claims a method of moving an imaging system to acquire image data of a subject, comprising: providing an image data collection system within an interior volume of a gantry; providing the gantry supported by a cart having a support structure and a base, wherein the support structure is configured to hold the gantry away from a surface; and operating a movement control system having an input system to receive an input from a user to control a multi-directional drive system; controlling the multi-directional drive system with a signal from the movement control system mounted to the base; wherein the multi-directional drive system includes a plurality of omni-directional wheels and at least one motor to drive the plurality of omni-directional wheels; wherein the base includes a first frame, a second frame, and a linkage, the linkage extending along an axis and movably coupled to the first frame and the second frame, where the first frame and the second frame are operable to rotate around the axis of the linkage; wherein the multi-direction drive system includes a first drive sub-assembly on the first frame and a second drive sub-assembly on the second frame; wherein the first and second drive sub-assemblies having the plurality of omni directional wheels are operable to move independently relative to one another about the linkage.
            With respect to claims 3, 4, 6-12, 14, 15, 18, 19, 21 and 22, the copending applications claims 2-13, 18 and 19 claim all of the remaining limitations of the base claim and any interfering claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./  July 31, 2021